DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 16-18, 23-25 and 30 (1-3, 8-11, 16-18, 23-25 and 30) are rejected under 35 U.S.C. 103 as being unpatentable over D1 (SAMSUNG, "Correction of UE Assistance Information", 3GPP Draft, R2-1916632, NPL dated 10/22/21, 12 pages) in view of D2 (CATT, "UE Assistance Information", 3GPP Draft, R2-1903128, NPL dated 10/22/21, 2 pages).
For claim 1, D1 discloses a scheduled entity (UE of section VIII), comprising: a transceiver; a buffer; a memory (the transceiver, buffer; memory of the UE); and a processor communicatively coupled to the transceiver, the buffer, and the memory (the processor of the UE), the processor and the memory configured to: 
receive a radio resource control (RRC) reconfiguration message indicating a handover from a source cell to a target cell via the transceiver (p2, Section 5.3.5.3, title, “Reception of an RRCReconfiguration by the UE” and 2nd para “1> If the RRCReconfigurationis received via other RAT (i.e., inter-RAT handover to NR)”); 
in response to the RRC reconfiguration message, convey an enhanced UE assistance information (UAI) transmission to the target cell via the transceiver (p5, Section 5.3.5.3, “if the UE transmitted a UEAssistanceInformation message during the last 1 second: 3> Initiate transmission of a UEAssistanceInformation with the same contents” ; note the recipient of the second transmission is thus the target node), the enhanced UAI indicating a preferred bandwidth part (BWP) of the target cell (p8, Section 6.2.2, fields of “reducedBW-FR1-DL”and “reducedBW-FR1-UL” in UEAssistanceInformation message suggest “preferred BWP”).
D1 is silent on but D2, in the same field of endeavor of wireless communication by 3GPP, discloses identify uplink data in the buffer (Section 2, 1st para and the following two bullet items “UE assistance information reported by UE for power saving is a UE recommendation on the system parameters and/or configuration based on the available information at the UE, such as application type, application packet size, and associated parameters of higher layer protocols, such as TCP/IP. … The application packet size provides the information of the average and variance of the traffic arrival amount in a unit time. UE could derive the suitable system parameters and configuration, such as suitable BWP, mumber of activated SCell and SCell grouping, DRX configuration, and antenna configuration for each application type and the associated application packet size information in order to minimize the processing time and UE power consumption. Thus, it is important to support the UE assistance information in assisting UE in configuring the system parameters and configuration for maximize the UE power saving gains. The UE assistance information/feedback to assist network in configurations for UE adaptation includes the following: * UE preferred processing timeline parameters, e.g., KO, K1, K2 values .* UE preferred BWP information/configuration”; note that a common way of determining the current load is to check the UL data waiting in the buffer). OOSA would have been motivated to apply the teaching of D2 on UE assistanceInformation to UEAssistanceInformation of D1 to yield predictable result of adjusting configuration parameters to save power according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine D1 and D2 for the benefit of adjusting configuration parameters to “minimize the processing time and UE power consumption” (Section 2, 1st para of D2).
Claim 9 is rejected because it is the method performed by the scheduled entity of claim 1 and has the same subject matter.
For claim 17, D1 discloses a scheduling entity (gNB, such as “source gNB” in Section 1.2.2.2, 2nd para or p2, Section 5.3.5.3 2nd para “1> If the RRCReconfigurationis received via other RAT”, wherein RAT suggests gNB(s)), comprising: a transceiver (the transceiver of gNB); a memory (the memory of gNB); and a processor communicatively coupled to the transceiver and the memory (the processor of gNB), the processor and the memory configured to: 
receive, via the transceiver, an enhanced UE assistance information (UAI) transmission from a scheduled entity indicating a preferred bandwidth part (BWP) for the scheduled entity (p5, Section 5.3.5.3, “if the UE transmitted a UEAssistanceInformation message during the last 1 second: 3> Initiate transmission of a UEAssistanceInformation with the same contents” and p8, Section 6.2.2, UEAssistanceInformation message fields:“reducedBW-FR1-DL”and “reducedBW-FR1-UL” suggest “preferred BWP”; note that UE transmitting suggests gNB receiving); and 
D1 does not specifically state but D2, in the same field of endeavor of wireless communication by 3GPP, discloses: select the preferred BWP for communication with the scheduled entity based on the received enhanced UAI (Section 2, last para in p1 “The UE assistance information provides the network a good reference of the preferred system parameters and configuration to maximize the UE power saving gain from RANI evaluation. The network will make the final decision on whether and how to use the UE assistance information”). OOSA would have been motivated to apply the teaching of D2 on UE assistanceInformation to UEAssistanceInformation of D1 to yield predictable result of adjusting configuration parameters to save power according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine D1 and D2 for the benefit of adjusting configuration parameters to “minimize the processing time and UE power consumption” (Section 2, 1st para of D2).
Claim 24 is rejected because it is the method performed by the scheduled entity of claim 17 and has the same subject matter.
As to claims 2 and 10, D1 in view of D2 discloses claims 1 and 9, D1 further disclose: wherein the uplink data comprises user plane data or control plane data (p5, Section 5.3.5.3, “if the UE transmitted a UEAssistanceInformation message during the last 1 second”; with UEAssistanceInformation message being control plane data).
As to claims 3 and 11, D1 in view of D2 discloses claims 1 and 9, D1 further disclose: wherein the enhanced UAI transmission further indicates at least one of a preferred bandwidth, a preferred modulation and coding scheme (MCS), a preferred random access channel (RACH) configuration, a preference between contention-free random access and contention-based random access, or partial UE capabilities (Section 6.2.2, UEAssistanceInformation message fields:“reducedBW-FR1-DL”and “reducedBW-FR1-UL” suggest a preferred bandwidth).
As to claims 18 and 25, D1 in view of D2 discloses claims 17 and 24, D1 further disclose: wherein the received enhanced UAI transmission further indicates at least one of a preferred bandwidth, a preferred modulation and coding scheme (MCS), a preferred RACH configuration, a preference between contention-free random access and contention-based random access, or partial UE capabilities (Section 6.2.2, UEAssistanceInformation message fields:“reducedBW-FR1-DL”and “reducedBW-FR1-UL” suggest a preferred bandwidth).
As to claims 23 and 30, D1 in view of D2 discloses claims 17 and 24, D1 further disclose: wherein the processor and the memory configured to receive the enhanced UAI transmission comprises the processor and the memory configured to: receive the enhanced UAI indirectly from the scheduled entity (p5, Section 5.3.5.3, “if the UE transmitted a UEAssistanceInformation message during the last 1 second”; a UEAssistanceInformation message received by gNB is considered as an enhanced UAI). .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-7, 12-15, 19-22 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462